Citation Nr: 0216193	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-20 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Chapter 30).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984, and from September 1985 to September 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a determination letter dated in April 2000 from 
the Muskogee, Oklahoma Regional Office of the Department of 
Veterans Affairs (VA), denying the veteran's claim seeking 
entitlement to Chapter 30 educational benefits.  The veteran, 
who resides within the jurisdiction of the San Diego, 
California RO, was afforded a hearing before the undersigned 
Member of the Board at that location in July 2002.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1980 to 
March 1984, and from September 1985 to September 1996.  

2.  The veteran did not first enter on active duty after June 
30, 1985.

3.  The veteran did not meet the requirements for entitlement 
to Chapter 34 educational assistance as of December 31, 1989.

4.  The evidence does not indicate that the veteran was 
involuntarily separated from service, nor that he was 
voluntarily separated under section 1174a or 1175 of title 10 
U.S.C.

5.  There is no objective evidence indicating that the 
veteran made contributions to the Chapter 30 educational 
assistance program, or that he ever filed an election to 
receive such benefits as required. 


CONCLUSION OF LAW

The veteran has not met the basic service eligibility 
criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code. 38 U.S.C.A. §§ 
3011, 3018A, 3018B (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 21.7042, 21.7044, 21.7045 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statutes at issue in this 
matter are not found in Chapter 51 (rather, in Chapters 30, 
32, and 34).

The veteran contends that he is eligible to receive 
educational assistance benefits under Chapter 30.  During the 
July 2002 Travel Board hearing, he testified that when he re-
entered service in 1985, he began contributing $100 a month 
towards the Montgomery GI bill program (Chapter 30) and 
continued to do so for a year.  He testified that when he 
sought to utilize this benefit in training for a correctional 
officer's position with the California Department of 
Corrections, he was informed (allegedly by someone at the 
Naval Reserve Center in Louisiana) that there was no proof 
that he had indeed contributed to the educational program, 
and that his records were destroyed.  

As noted above, the veteran served on active duty from March 
1980 to March 1984, and from September 1985 to September 
1996.  His DD Form 214 covering his last period of active 
service reflects that he received an honorable discharge, and 
was released from active duty and transferred to the Naval 
reserve.  The character of his service was honorable.  This 
form specifically indicates that he did not contribute to the 
post-Vietnam era Veterans' Educational Assistance Program 
(VEAP).

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must first become a member of the Armed Forces or first enter 
on active duty as a member of the Armed Forces and serve for 
at least three years of continuous active duty in the Armed 
Forces, in the event that the individual's initial obligated 
period of active duty is for at least three years, or have 
served at least two years of continuous active duty in the 
case of an individual whose initial period of active duty is 
less than three years, or must have been discharged following 
a shorter period of active service under one of several sets 
of prescribed circumstances.  38 U.S.C.A. § 3011 (West 1991 & 
Supp. 2002); 38 C.F.R. § 21.7042 (2002).

Further, educational assistance benefits under Chapter 30 may 
also be available to a veteran who, as of December 31, 1989, 
is eligible for Chapter 34 education benefits and was on 
active duty at any time between October 19, 1984, to July 1, 
1985, if that individual either: 1) serves at least three 
years of continuous active duty in the Armed Forces after 
June 30, 1985; or 2) is discharged or released from active 
duty after June 30, 1985, for (a) a service-connected 
disability, a medical condition which preexisted service, 
hardship, or a physical or mental condition that was not 
characterized as a disability; (b) the convenience of the 
Government, if the individual completed not less than 30 
months continuous active duty after that date; or (c) 
involuntarily for the convenience of the Government as a 
result of a reduction in force.  38 U.S.C.A. §§ 3011 (West 
1991 & Supp. 2002); 38 C.F.R. § 21.7044 (2002).

Eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A (West 
1991 & Supp. 2002).  Finally, notwithstanding any other 
provision of law, educational assistance may be appropriated 
for individuals separated from active service with an 
honorable discharge and who receive voluntary separation 
incentives.  38 U.S.C.A. § 3018B (West 1991 & Supp. 2002); 
38 C.F.R. § 21.7045 (2002).  

Additional requirements under 38 C.F.R. § 21.7045 include 
that the veteran had to have been a participant in the 
Chapter 32 educational program and must have made an 
irrevocable election, before involuntarily or voluntarily 
separation, to receive educational assistance under Chapter 
30 rather than under Chapter 32.  If the veteran was not a 
Chapter 32 participant, he or she must make an irrevocable 
election to receive educational assistance under Chapter 30 
before the involuntary or voluntary separation, as the case 
may be.  Finally, in the case of voluntary separation, as a 
precondition to establishing eligibility, the basic pay of 
anyone who makes one of the irrevocable elections described 
above must have been reduced by $1,200.  Hence, educational 
assistance under Chapter 30 may not be paid to such an 
individual when the reduction does not occur.  38 U.S.C.A. 
§ 3018B (West 1991 & Supp. 2002); 38 C.F.R. § 21.7045(b) 
(2002).

In the present case, the veteran first entered active duty 
before June 30, 1985, and as such, he is not eligible for 
educational assistance under 38 C.F.R. § 21.7042 (2002).  
Further, the evidence of record does not indicate, nor has it 
been contended, that the veteran met the service eligibility 
requirements of 38 C.F.R. § 20.7044 (2002), in that there is 
no indication that he met the requirements for Chapter 34 
eligibility and had remaining Chapter 34 entitlement as of 
December 1989.  See 38 U.S.C.A. § 3452(a) (West 1991 & Supp. 
2002).  Among other things, he did not serve on active duty 
before January 1, 1977, as required by the statute.  Id.

In addition, there is no evidence of record, nor has it been 
contended, that the veteran was involuntarily separated from 
service or voluntarily separated with voluntary separation 
incentives as those terms are defined by the applicable legal 
criteria.  See 38 U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 
2002).  

Further, and as noted above, the veteran claims that at some 
point in 1985, he began making monthly contributions towards 
the Chapter 30 program.  However, there is no evidence that 
he made such monthly payments.  The RO requested that the 
veteran provide such information but he indicated, during the 
Travel Board hearing, that he was told that these records 
were destroyed.  In any event, the record reflects the 
Department of Defense had no evidence indicating that the 
veteran made any monthly or lump sum contributions.  The 
Board also notes that it is not clear from the record whether 
the veteran ever filed an election to receive Chapter 30 
benefits as required.  38 U.S.C.A. § 3018B; 38 C.F.R. 
§ 21.7045(b) (2002).  As an aside, the Board notes that it is 
apparent, and the veteran does not allege otherwise, that the 
veteran had not previously participated in VEAP (Chapter 32).

Again, the Board acknowledges the veteran's contentions that 
he indeed contributed to the Chapter 30 educational program 
beginning in 1985.  However, even if he had made 
contributions to the Chapter 30 program (and the Board does 
not concede this point), there are additional criteria, 
including active duty service requirements, separation 
requirements, and election requirements, which must be met in 
order for an individual to have Chapter 30 eligibility; 
contribution to the program during service does not, in and 
of itself, confer Chapter 30 eligibility.  In this regard, 
the Board notes that the laws and regulations are quite 
specific as to the requirements for educational assistance 
benefits.  In this case, as set forth above, the veteran 
simply does not meet those criteria.

Based on the foregoing, the Board concludes that the 
statutory and regulatory criteria necessary to establish 
entitlement to educational assistance benefits under Chapter 
30 have not been met.  Therefore, the Board finds that there 
is no legal basis for a grant of those benefits, and the 
veteran's claim must be denied.  38 U.S.C.A. § 3011(a) (West 
1991 & Supp 2002); 38 C.F.R. § 21.7042, 21.7044, 21.7045 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994) (the Board 
notes that where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).


ORDER

The veteran's claim for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2002.  
See the Veterans Education and Benefits Expansion Act of 
2002, Pub. L. No. 107-103, 115 Stat. 976 (2002).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

